Citation Nr: 0602002	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  95-15 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine, from 
October 1, 1993 to October 17, 2000.

3.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine, from October 
18, 2000, forward.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the cervical spine, from 
October 1, 1993 to October 17, 2000.

5.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease of the cervical spine, from October 
18, 2000, forward.

6.  Entitlement to an initial rating in excess of 20 percent 
for gout.

7.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left (minor) elbow.

8.  Entitlement to an initial rating in excess of 10 percent 
for residuals of sigmoid polyps with diverticuli.

9.  Entitlement to an initial compensable rating for 
hemorrhoids with anal fissure.

10.  Entitlement to an initial rating in excess of 30 percent 
for a dysthymic disorder (formerly characterized as 
depressive disorder with headaches, musculoskelatal pain and 
vertigo).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from May 1956 to May 1960 and 
from June 1963 to September 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Fort Harrison, Montana, 
Regional Office (RO).  In December 1999 and June 2003, the 
Board remanded the claims for additional development.  




FINDINGS OF FACT

1.  The veteran does not have sinusitis that is related to 
his service.  

2.  Prior to September 14, 1995, the veteran's degenerative 
disc disease of the lumbar spine is shown to be productive of 
subjective complaints of pain, but not moderate 
intervertebral disc syndrome with recurring attacks, moderate 
limitation of motion, favorable ankylosis, or lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position.  

3.  As of September 14, 1995, the veteran's degenerative disc 
disease of the lumbar spine is shown to be productive of a 
severe limitation of motion, but not ankylosis, pronounced 
IDS, or incapacitating episodes having a total duration of at 
least six weeks during any 12 month period.   

4.  Prior to January 19, 1994, the veteran's degenerative 
disc disease of the cervical spine is shown to be productive 
of subjective complaints of pain, with no more than mild 
intervertebral disc syndrome, and no more than slight 
limitation of motion.

5.  From January 19, 1994, to October 17, 2000, the veteran's 
degenerative disc disease of the cervical spine is shown to 
be productive of subjective complaints of pain and a severe 
limitation of motion, but not unfavorable ankylosis, or 
severe IDS.

6.  From October 18, 2000, forward, the veteran's 
degenerative disc disease of the cervical spine is not shown 
to be productive of pronounced IDS or incapacitating episodes 
having a total duration of at least six weeks during any 12 
month period.  
.
7.  The veteran's service-connected gout is productive of 
subjective complaints of pain, but not symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year.

8.  The veteran's service-connected arthritis of the left 
(minor) elbow is not shown to be productive of forearm 
flexion limited to 100 degrees and extension limited to 45 
degrees.

9.  The veteran's service-connected residuals of sigmoid 
polyps with diverticulitis are not shown to be productive of 
moderately severe symptoms, with frequent exacerbations.

10.  The veteran's service-connected hemorrhoids are not 
shown to be productive of irreducible, large, or thrombotic 
hemorrhoids with excessive redundant tissue and evidencing 
frequent recurrences.

11.  The veteran's dysthymic disorder is productive of 
irritability, but not severe impairment or occupational and 
social impairment with deficiencies in most areas; his 
dysthymic disorder is productive of no more than considerable 
social and industrial impairment, and no more than 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by the 
veteran's active military service. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).

2.  Prior to September 14, 1995, the criteria for a rating in 
excess of 10 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 
(as in effect prior to September 23, 2002).

3.  As of September 14, 1995, the criteria for a rating of 40 
percent, and no more, for degenerative disc disease of the 
lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 (as in 
effect prior to September 23, 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect September 23, 2002); 38 
C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in effect 
September 26, 2003).

4.  Prior to January 19, 1994, the criteria for a rating in 
excess of 10 percent for degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5290, 5293 (as in 
effect prior to September 23, 2002).  

5.  From January 19, 1994, to October 17, 2000, the criteria 
for a rating of 30 percent, and no more, for degenerative 
disc disease of the cervical spine have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5290, 5293 (as in effect prior to September 23, 
2002).

6.  From October 18, 2000, forward, the criteria for a rating 
in excess of 40 percent for degenerative disc disease of the 
cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5292, 5293, 5295 
(as in effect prior to September 23, 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (as in effect September 23, 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (as in 
effect September 26, 2003).

7.  The criteria for a rating in excess of 20 percent for 
service-connected gout have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2005).

8.  The criteria for a rating in excess of 10 percent for 
service-connected arthritis of the left (minor) elbow have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5208 (2005).

9.  The criteria for an initial rating in excess of 10 
percent for residuals of sigmoid polyps with diverticuli have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.7, 4.114, Diagnostic Code 7323 
(2005).

10.  The criteria for an initial compensable rating for 
hemorrhoids with anal fissure have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.114, Diagnostic Code 7336 (2005).

11.  The criteria for an initial evaluation in excess of 30 
percent for dysthymic disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & 2002); 38 C.F.R. § 4.130 
and Diagnostic Code 9433 (as in effect prior to November 7, 
1996); 38 C.F.R. §§ 4.7, 4.132, (as in effect on November 7, 
1996, and thereafter).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Sinusitis

The veteran asserts that he is entitled to service connection 
for sinusitis.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when "all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  See 38 C.F.R. 
§ 3.303(d).

The veteran's service medical records include a February 1976 
report which notes "rule out sinusitis."  In June 1983, the 
veteran was treated for sinus pain with no relevant 
diagnosis.  

As for the post-service medical evidence, reports from 
Malmstrom Air Force Base (AFB) and the VA Medical Center in 
Fort Harrison, show that in October 1993, he was treated for 
sinusitis and bronchitis.  A January 1994 report notes 
sinusitis and bronchitis.  A VA X-ray report for the sinuses, 
dated in January 1994, was normal.  A December 1997 report 
notes treatment for acute sinusitis.  A January 1998 report 
contains a provisional diagnosis of sinusitis, with clinical 
findings of rhinitis.  A sinus X-ray was reportedly negative.  
A February 1998 report notes persistent pharyngitis, with no 
obvious sinus disease on exam or on CT (computerized 
tomography).  An April 1999 report notes treatment for acute 
sinusitis, and an October 1999 report contains an impression 
of sinusitis.  A January 2000 report notes "no sinusitis on 
exam today."  

A November 2000 VA examination report show that on 
examination, the veteran had a 50 percent airway obstruction 
from a left septal deflection, and that the right nasal 
airway was obstructed by a hypertrophic inferior turbinate.  
A CT examination was noted to be normal, and to rule out 
chronic sinus infections.  The history was noted to suggest 
chronic acute sinusitis but not chronic sinusitis.  The 
report contains impressions of "no evidence of chronic 
sinusitis," and "possible acute sinusitis that clears with 
antibiotics.  

A September 2002 report notes treatment for acute sinusitis, 
"probably secondary to seasonal irritants."  A January 2003 
report shows that the veteran complained of sinus tenderness 
upon returning from Greece the week before, and notes 
sinusitis secondary to bacterial infection.  An April 2003 
report notes chronic sinusitis, with no acute s/s (signs or 
symptoms).  A September 2004 report notes "chronic 
sinusitis, no acute infection at present."  

The Board finds that the claim must be denied.  The veteran 
was treated for sinusitis on three occasions during his 30 
years of active duty.  There is no competent evidence to show 
that sinusitis was chronic.  Therefore, chronic sinusitis is 
not shown during service, and service connection for a 
chronic condition during service is not warranted.  See 38 
C.F.R. § 3.303(b).  As for the post-service evidence, it 
shows that the veteran was separated from service in 1993, 
and that he had sporadic treatment for sinusitis until 2002.  
The claim file contains a November 2000 opinion that the 
veteran does not have chronic sinusitis, and that he has a 
possible acute sinusitis condition.  To the extent that he 
has possible acute sinusitis, or any other sinus condition 
which began after November 2000, there is no competent 
evidence linking this condition to the veteran's service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and the claim is denied.


II.  Initial Evaluations

In January 1994, the RO granted service connection for 
degenerative disc disease of the lumbar spine, evaluated as 
10 percent disabling, degenerative disc disease of the 
cervical spine, evaluated as 10 percent disabling, gout, 
evaluated as 0 percent disabling (noncompensable), arthritis 
of the left (minor) elbow, evaluated as noncompensable, 
residuals of sigmoid polyps with diverticuli, evaluated as 
noncompensable, hemorrhoids, evaluated as noncompensable, and 
a depressive disorder, evaluated as 30 percent disabling.  In 
each case, the RO assigned an effective date of October 1, 
1993 for service connection (i.e., the day after separation 
from service).  The veteran has appealed the issues of 
entitlement to higher/compensable initial evaluations.    

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).



A.  Degenerative Disc Disease - Lumbar Spine

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1 (2005), the veteran's service medical records show 
treatments for multiple complaints of low back pain beginning 
in 1968, with diagnoses that included lumbar somatic 
dysfunction, DJD (degenerative joint disease) and chronic 
back pain.  A 1988 computerized tomography (CT) scan 
reportedly revealed bulging discs at L3-4 and L4-5.  In 1990, 
he was noted to have lumbar degenerative disc disease, 
lumbosacral strain, and myofascial pain syndrome.  

In November 1994, the RO granted service connection for 
degenerative disc disease of the lumbar spine.  The RO 
assigned a 10 percent evaluation, with an effective date of 
October 1, 1993.  In July 2002, the RO increased the 
veteran's rating to 40 percent, with an effective date of 
October 18, 2000.  However, since this increase did not 
constitute a full grant of the benefit sought, the higher 
initial evaluation issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

The relevant medical evidence includes a VA Agent Orange 
protocol examination report, dated in January 1994, which 
shows that on examination, the back was noted to have a 
flattening of the normal kyphotic curvature.  

Treatment notes from Malmstrom Air Force Base (AFB), and the 
VA Medical Center in Fort Harrison, show that between 1994 
and 1995, he was treated for back pain on a number of 
occasions, with notations of DJD.  VA progress notes show 
that in October 1994, he was noted to have a full range of 
motion in his musculoskeletal system, with a normal gait.  A 
VA progress note, dated September 14, 1995, shows that he was 
noted to have 20 degrees of flexion and extension to 10 
degrees.  

Under 38 C.F.R. § 4.71a, DC 5292 (as in effect prior to 
September 26, 2003), a 20 percent rating is warranted where 
the limitation of motion in the lumbar spine is moderate.  A 
40 percent rating is warranted where the limitation of motion 
in the lumbar spine is severe.  

The Board finds that the criteria for a rating of 40 percent 
have been met.  Specifically, the September 14, 1995 VA 
progress note shows that the veteran complained of a three-
day history of severe back pain.  On examination, the 
veteran's lumbar spine had 20 degrees of flexion and 10 
degrees of extension.  In the Board's judgment, based on the 
demonstrated range of motion, the criteria for a 40 percent 
rating under DC 5292 have been met as of September 14, 1995.  
A rating in excess of 10 percent is not warranted prior to 
September 14, 1995, as the only findings as to the range of 
motion in the low back is found in a October 1994 VA progress 
note, which shows that he was noted to have a full range of 
motion in his musculoskeletal system.  Similarly, there is no 
evidence to show that he had moderate intervertebral disc 
syndrome with recurring attacks, lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  See 
38 C.F.R. § 4.71a, DCs 5293 and 5295 (as in effect prior to 
September 23, 2002).   

Given the foregoing, the issue at this point is whether the 
criteria for a rating in excess of 40 percent is warranted as 
of September 14, 1995.

The medical evidence includes treatment notes from Malmstrom 
Air Force Base (AFB), and the VA Medical Center in Fort 
Harrison, which show that between 1996 and 1997, he was 
treated for back pain on a number of occasions, with 
notations of DJD.  In December 1995, he was noted to have 5/5 
strength in his lower extremities.  A March 1996 report 
states that a neurological evaluation of the lower 
extremities was intact.  A May 1996 report states, "no lower 
extremity neurological findings noted."  The reports 
indicate that he was given Flexeril and Motrin.  A March 2000 
report notes full extension and bilateral rotation of the 
lumbar spine.  He complained of pain at 45 degrees of 
flexion, and could walk across the room on his toes and 
heels.  Reflexes at the patella and Achilles tendon were +2, 
and the lower extremities had intact sensation.  The 
impression noted degenerative arthritis of the spine causing 
moderate functional impairment.  An accompanying X-ray report 
notes multilevel osteophytes, and disc disease at all levels 
of the lumbosacral spine except L3-4.  

A certification signed by a private physician, dated in April 
2000, was apparently submitted in association with an 
application for state disability license plates.  It states 
that the veteran has a permanent walking disability due to 
osteoarthritis and degenerative disc disease of the lumbar 
spine.  

An examination report by Kenneth V. Carpenter, M.D., dated in 
October 2000, indicates that the examination was performed on 
October 18, 2000.  The report shows that the veteran 
complained of persistent pain in his neck and mid and lower 
back, as well as occasional numbness and tingling in the left 
arm, and occasional radiation of pain into the lower 
extremities.  He reported monthly flare-ups of severe pain 
lasting several days which occasionally caused him to be 
bedridden for short periods of time.  He stated that he had 
decreased his driving, and quit skiing, golfing or playing 
racquetball, but that he tried to perform home exercise three 
times a week, to include use of a stepping machine, 
stationary bicycle, a Nordic track machine and a back 
machine.  On examination, the lumbar spine had 40 degrees of 
flexion, 0 degrees of extension, and lateral bending to 10 
degrees, bilaterally.  Motor function of the upper and lower 
extremities was intact, and sensory exams were normal.  
Reflexes in the upper extremities were 2+, and 1+ in the 
lower extremities.  The relevant diagnosis was lumbar 
degenerative disc disease.  

A November 2000 VA progress note shows that on examination 
there was no limitation of motion in the musculoskeletal 
system, and that a neurological examination was grossly 
intact.  The assessment noted chronic "arthro" (presumably 
"arthritic") pain, controlled with Celebrex and Flexeril.  
A March 2002 VA progress note shows that the veteran's lumbar 
spine had flexion to 40 degrees, extension to 10 degrees, 
lateral bending to 15 degrees, bilaterally, and rotation to 
15 degrees, bilaterally.  All ranges of motion were limited 
due to pain, however, the examiner stated that when the 
veteran dropped his papers and a paper clip, he bent and 
twisted to pick them up from his chair without any observed 
pain or difficulty.  Backward and tandem walk demonstrated 
good balance.  Patellar reflexes were +2, bilaterally, and 
Achilles reflexes were +1, bilaterally.  VA progress notes, 
dated in February and March of 2004, show treatment for 
complaints that included back pain, with spasms noted.  A 
September 2004 VA progress note shows that the veteran stated 
that he was walking an hour (3.5 miles) five days per week.  

A report from M. L. Margaris, M.D., dated in September 2004, 
notes that the veteran had just returned to the United States 
after four months in Greece, and that, "He has been active 
and states that he was walking 3 miles five days a week in 
Greece."  

Reports from Eve M. Giraimou, M.D., dated in 2004, include a 
September 2004 report which shows that the veteran reported 
that he had just gotten back from spending four months in 
Greece, that he was walking up to an hour and a half a day, 
sometimes 3 1/2 to four miles, and that "he had a lot of Ouzo 
(spelling corrected) and some wine."  The report notes that, 
"He also skis."  He hikes and does a lot of things with his 
grandkids without any difficulties.  He is extremely active.  
They are actually leaving in a few days to go to their home 
back East in New Hampshire."  The report further notes, "He 
is 67 years old and is feeling quite good."  His appetite 
was noted to be good, and he denied any lightheadedness, 
dizziness, syncope or syncopal spells.  The report states, 
"He hates to admit that he is feeling better with walking 
every day.  He doesn't plan on continuing this back in the 
states."  The impression described the veteran as 
"delightful."

A December 2004 VA progress note shows that the veteran 
complained of terrible pain on any motion.  However, it was 
noted that, "The patient states that he is here to prove a 
point, he doesn't need the money as he is independently 
wealthy."  On examination, the veteran had 0 to five degrees 
of forward flexion and extension, left lateral flexion from 0 
to 25 degrees, and right lateral flexion from 0 to 20 
degrees, left lateral rotation from 0 to 20 degrees, and 
right lateral rotation of "0 to 0" degrees.  The examiner 
noted that during his hemorrhoid examination, the veteran had 
flexion to 80 degrees.  There was no palpable spasm.  Deep 
tendon reflexes were 1+ and equal in the lower extremities.  
Gait could not be assessed due to claimed right great toe 
pain, nor could lower extremity strength or ability to do 
repetitive motion be determined, as the veteran pushed the 
examiner's hands away complaining of severe pain.  No wasting 
was noted.  The veteran complained that he could not walk due 
to pain, but was observed to walk from the parking lot to 
"window A," then back to the examination room, without 
assistive devices.  Range of motion testing was noted not to 
be congruent.  The portion of the report covering the 
cervical spine shows that the veteran reported that he used a 
cane once a week, that he could not walk.  However, the 
examiner noted that the veteran drove to the examination, and 
that he walked from the parking to the examination room.  The 
veteran stated that he did not participate in any 
recreational activities, but traveled frequently to Greece, 
North Carolina, and Montana.  The examiner reported that that 
there was no wasting, that deep tendon reflexes were 1+ at 
the knee and ankle.  He noted that although the veteran 
refused any further testing due to pain, that three months 
before he had reported that he was walking for an hour a day, 
five days per week, and that he also did extensive traveling 
"that would require a decent amount of walking based on 
records."  He concluded, "I would presume there are no 
neurological deficits based on today's limited exam and that 
fact that he drives and denies bowel or bladder symptoms."  
A VA X-ray report, dated in December 2004, notes degenerative 
changes most pronounced at L5-S1 and L1-2.  

A VA progress note, dated in April 2005, shows treatment for 
low back pain, and indicates that he had a full range of 
motion in all joints.  

A certification signed by a private physician, dated in 
October 2003, was apparently submitted in association with an 
application for state disability license plates.  It states 
that the veteran has a permanent walking disability due to 
osteoarthritis and degenerative disc disease of the lumbar 
spine.  

Under DC 5293 (as in effect prior to September 26, 2003), a 
60 percent rating for intervertebral disc syndrome; 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, little 
intermittent relief.

The Board finds that a 60 percent rating under DC 5293 (as in 
effect prior to September 26, 2003) is not warranted.  The 
Board initially notes that there is a great disparity between 
the veteran's reports of the severity of his symptoms when 
the VA and fee-basis examiner's (i.e., Dr. Carpenter's 
October 2000) reports are compared with those of private 
physicians.  In addition, examiners have noted that his 
symptomatology is inconsistently demonstrated.  For example, 
the January 1994 VA examination report shows that although 
the veteran complained of "markedly sensitive" joints, and 
"very painful" straightening of the right leg, the examiner 
noted, "It is interesting that once the patient stood up, he 
was able to stand perfectly straight and did not walk with a 
limp or restrain the right leg in any way."  See also March 
2002 VA progress note (documenting a similar occurrence, 
discussed supra).  In addition, a December 2004 VA progress 
note shows that the veteran complained of "terrible pain" 
on any motion, and that at one point, the veteran even pushed 
the examiner's hands away, complaining of severe pain.  On 
examination, the veteran had almost no forward flexion.  
However, the examiner noted that during his hemorrhoid 
examination, the veteran had flexion to 80 degrees.  The 
examiner stated that "range of motion testing was noted not 
to be congruent."  Although the veteran complained that he 
could not walk due to pain, the examiner noted that he was 
observed to walk about the facility with no noted 
limitations, and without assistive devises.  Furthermore, the 
veteran has stated to VA examiners that he did not 
participate in any recreational activities, and that he 
decreased his driving, and quit skiing, golfing, or playing 
racquetball, due to his back pain.  However, a review of the 
September 2004 reports from Dr. Margaris and Dr. Giraimou, 
shows that he told these private physicians that he skis, 
hikes, and does a lot of things with his grandkids without 
any difficulties.  One of the reports noted that, "He is 
extremely active."  In both these physician's reports, the 
veteran stated that he had been walking at least three miles 
per day.  See also September 2004 VA progress note.  Given 
the foregoing, the Board finds that the veteran's reports of 
his symptomatology, to include his refusal to participate in 
testing due to complaints of pain, are not credible, and that 
the veteran is not a credible historian.  The Board stresses 
that this finding is implicitly included in its analysis of 
all issues on appeal.  

With regard to DC 5293, the medical evidence shows that 
between 1995 and 1996, the veteran was noted to have 5/5 
strength in his lower extremities, that a neurological 
evaluation of the lower extremities was intact, and that no 
lower extremity neurological findings were noted.  In October 
2000, his motor function of the lower extremities were noted 
to be intact.  Sensory exams were normal.  Reflexes in the 
upper extremities were 2+, and 1+ in the lower extremities.  
In November 2000, it was found that there was no limitation 
of motion in the musculoskeletal system, and his neurological 
examination was grossly intact.  In December 2004, his 
complaints were found to be inconsistent with his 
demonstrated functioning, and his demonstrated ranges of 
motion were inconsistent.  It was noted that he had flexion 
to 80 degrees during his hemorrhoid examination, and the 
examiner stated that "range of motion testing was noted not 
to be congruent."  His ability to walk about the medical 
center without assistive devices was noted.  Based on the 
foregoing, the Board finds that there is insufficient 
evidence to show that his lumbar spine disability is 
productive of pronounced intervertebral disc syndrome.  
Accordingly, the criteria for a rating in excess of 40 
percent under DC 5293 (as in effect prior to September 23, 
2002) have not been met.    

A rating in excess of 40 percent is not warranted under any 
other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Under DC 5285 (as in effect prior to September 26, 2003), 
when evaluating residuals of a fracture of the vertebra, a 60 
percent evaluation is also assignable if there is no cord 
involvement; abnormal mobility requiring neck brace (jury 
mast). In other cases, the disability is to be evaluated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body. 

Under 38 C.F.R. § 4.71a, 5286 (as in effect prior to 
September 26, 2003), a 60 percent evaluation is assignable 
for complete bony fixation (ankylosis) of the spine at a 
favorable angle.  

Under 38 C.F.R. § 4.71a, DC 5289 (as in effect prior to 
September 26, 2003), a 50 percent rating is warranted for 
unfavorable ankylosis of the lumbar spine.  

In this case, there is no competent evidence to show that the 
veteran has a fracture of the vertebra resulting in no cord 
involvement and abnormal mobility requiring neck brace (jury 
mast), or ankylosis of the lumbar spine.  Accordingly, the 
Board finds that a rating in excess of 40 percent is not 
warranted under DC's 5285, 5286 or 5289.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  DeLuca; VAOPGCPREC 36-97.  
However, the Board's discussion in its analysis of the claim 
under DC 5293 (as in effect August 22, 2002), is applicable 
here.  Briefly stated, the assertions and demonstrations of 
severe functional loss are either contradicted by the 
veteran's own statements, or by other medical evidence that 
is considered more probative.  In summary, the Board finds 
that there is insufficient evidence of objective pain on 
motion, or any other functional loss, to warrant a rating in 
excess of 40 percent.  DeLuca.

The schedular criteria by which the veteran's lumbar spine 
disability can be rated have changed twice during the 
pendency of the veteran's appeal.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002) (effective September 23, 2002), 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293; see also 
68 Fed. Reg. 51454- 51458 (August 27, 2003) (effective 
September 26, 2003), to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243.  The Board notes that the 
provisions of DC 5293 (which pertained to intervertebral disc 
syndrome) were changed effective from September 23, 2002.  
The rating schedule for the spine was changed effective 
September 26, 2003, at which time DC 5293 was changed to DC 
5243, and DC 5295 was changed to 5237.

According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  
Karnas is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as Karnas provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the 
rule adopted in Karnas no longer applies in determining 
whether a new statute or regulation applies to a pending 
claim.  Id.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the most favorable of the versions of a regulation that 
was revised during his appeal allows application of the prior 
versions of the applicable diagnostic codes at 38 C.F.R. § 
4.71a to the period on or after August 22, 2002 and September 
23, 2002 (i.e., the effective dates of the new regulations). 
Therefore, the Board will address whether: (1) the veteran is 
entitled to a higher rating under the old criteria and (2) 
whether, for the period on and after September 23, 2002, and 
September 26, 2003, the veteran is entitled to a higher 
rating under either the old or the new criteria.  It is noted 
that the effective date of any rating assigned under the 
revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  VAOPGCPREC 3-2000, 65 Fed. Reg. 
33,421 (2000).

Under DC 5293 (as in effect September 23, 2002), a 60 percent 
rating for intervertebral disc syndrome is warranted where 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  An 
incapacitating episode is defined as a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  The regulation also provides that the disc 
syndrome may be evaluated on the basis of separate 
evaluations of chronic orthopedic and neurologic symptoms.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (lumbosacral strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  A 
50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.  In addition, the regulation 
provides that intervertebral disc syndrome may be rated under 
either the General Rating Formula or the "Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes", whichever results in a higher rating.  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is essentially unchanged from DC 5293 
(as in effect September 23, 2002), and provides that a 60 
percent rating is warranted for intervertebral disc syndrome, 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

The Board finds that a rating in excess of 40 percent is not 
warranted under DC 5293 (as in effect September 23, 2002), 
the General Rating Formula, or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The veteran's lack of credibility has been 
previously discussed, and the Board finds it probative that 
the veteran has reported that he skis, hikes, and does a lot 
of things with his grandkids without any difficulties, and 
that, "He is extremely active."  See 38 C.F.R. §§ 4.40, 
4.45.  He has also stated that he was walking at least three 
miles per day.  In addition, there are no findings of 
neurological impairment warranting a 60 percent rating, and 
recent evidence indicates that there are no neurological 
deficits.  See e.g., January 2000 VA progress note (in which 
the veteran denied neurological symptoms); October 2000 
report from Dr. Carpenter; December 2004 VA progress note.  
Therefore, the evidence is insufficient to show that his 
disability was productive of incapacitating episodes having a 
total duration of at least 6 weeks during any 12 month 
period.  In addition, there is no evidence to show that the 
veteran's thoracolumbar spine is ankylosed.  See DC 5237 (as 
in effect September 26, 2003). Accordingly, the criteria for 
a rating in excess of 40 percent have not been met under DC 
5293 (as in effect September 23, 2002), the General Rating 
Formula, or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.     


B.  Degenerative Disc Disease - Cervical Spine

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1, the veteran's service medical records show a 
number of treatments for cervical back pain beginning in 
1986.  In 1987, he was treated for neck pain after he was 
involved in a motor vehicle accident (MVA).  His diagnoses 
included cervical somatic dysfunction, cervical muscle 
strain, and DJD.  A November 1987 X-ray report noted severe 
foraminal encroachment at C4-5 and C5-6.  Other 1990 reports 
noted degenerative disc disease at C4-C7.  In January 1992, a 
magnetic resonance imaging study (MRI) was reported to 
contain evidence of disc pathology at C3-4.  

In November 1994, the RO granted service connection for 
degenerative disc disease of the cervical spine.  The RO 
assigned a 10 percent evaluation, with an effective date of 
October 1, 1993.  The veteran appealed the issue of 
entitlement to a higher initial evaluation.  In July 2002, 
the RO increased the veteran's rating to 40 percent, with an 
effective date of October 18, 2000.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the higher initial evaluation issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The claims files include a January 1994 VA examination report 
which shows that the examination was performed on January 19, 
1994.  On examination, the veteran's cervical spine was noted 
to have a range of motion that was markedly limited, and that 
he had about 10 degrees of flexion, 10 degrees of extension, 
15 degrees of right lateral flexion, 45 degrees of left 
lateral flexion, 35 degrees of right rotation, and 45 degrees 
of left rotation.  The veteran "bitterly" complained of 
discomfort at the extremes of motion.  There were no 
complaints of radiation of symptoms down the back or into the 
upper extremities.   

Under DC 5290, a 30 percent evaluation will be assigned where 
the limitation of motion is severe.  A 30 percent rating is 
the maximum rating provided for under DC 5290.  The Board 
finds that the criteria for a 30 percent rating have been met 
as of January 19, 1994.  The range of motion demonstrated in 
the cervical spine are most accurately characterized as 
severe.  Accordingly, a 30 percent rating is warranted under 
DC 5290 as of January 19, 1994.  Prior to that time, moderate 
or severe limitation of motion of the cervical spine was not 
demonstrated.  See DC 5290.  Nor were there findings of 
moderate intervertebral disc syndrome.  See DC 5293.  In 
January 1994 there were no complaints of radiation of 
symptoms down the back or into the upper extremities.

From January 19, 1994, to October 17, 2000, a rating in 
excess of 30 percent is not warranted under DC 5287 or 5293 
(as in effect prior to September 23, 2002).    Under DC 5293 
(as in effect prior to September 23, 2002), a 40 percent 
rating is warranted for severe intervertebral disc syndrome 
with recurring attacks, with intermittent relief.  Under DC 
5287 (as in effect prior to September 23, 2002), a 40 percent 
rating is warranted for unfavorable ankylosis of the cervical 
spine.  
Again, in January 1994 there were no complaints of radiation 
of symptoms down the back or into the upper extremities and 
the veteran did have motion of the cervical spine, although 
markedly limited.  In October 1994, musculoskeletal 
examination showed full range of motion with equal strength.  
In October 1999, the neck was supple with full range of 
motion, reflexes were 2+ and symmetric in the upper 
extremities, strength was 5/5 in all extremities, and 
sensation was intact.  There are essentially no additional 
relevant medical findings dated between 1994 and 2000.  

As noted above, the RO increased the veteran's rating to 40 
percent, with an effective date of October 18, 2000.  The 
Board finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 40 percent from October 
18, 2000, forward.

The description of the examination report by Kenneth V. 
Carpenter, M.D., dated in October 2000, in Part II.A. is 
incorporated herein.  In addition, this report shows that on 
examination, the cervical spine had 20 degrees of flexion, 10 
degrees of extension, 40 degrees of rotation to the left, 15 
degrees of rotation to the right, and 10 degrees of tilt, 
bilaterally.  Cervical spine motion caused pain at the 
extreme of all these movements.  Motor function of the upper 
and lower extremities was intact, and sensory exams were 
normal.  Reflexes in the upper extremities were 2+, and 1+ in 
the lower extremities.  The relevant diagnosis was cervical 
degenerative disc disease presently without X-ray 
verification.  

A VA progress note, dated in March 2002, shows that the 
veteran's cervical spine had flexion to 25 degrees, which 
increased to 45 or 50 degrees when asked to flex at the waist 
when ranging the lumbar spine, although the veteran insisted 
that 30 degrees was his limit.  Extension was to 10 degrees, 
lateral bending was to 10 degrees, and rotation was to 15 
degrees, bilaterally.  X-rays were noted to show degenerative 
disc disease that was most pronounced at C3-4 and C5-6. 

A December 2004 VA progress note shows complaints of daily 
neck pain with flare-ups three to four times a year lasting a 
week.  He also complained of falling due to left leg 
weakness, dizziness, and lightheadedness, but he was able to 
catch himself.  On examination, the cervical spine had 
forward flexion from 0 to 40 degrees, extension from 0 to 35 
degrees, left lateral flexion from 0 to 15 degrees, and right 
lateral flexion from 0 to 20 degrees.  Left lateral rotation 
was from 0 to 10 degrees, and right lateral rotation was to 
30 degrees.  The veteran complained of severe pain on all 
motion.  There was no evidence of spasm, deformity, or 
weakness.  There were no postural or fixed deformities.  He 
was noted to move the neck freely during the exam while 
describing other ailments.  The examiner noted that the 
veteran was able to perform all of his activities of daily 
living.  The relevant impression noted "formal ROM (range of 
motion) testing differs from that noted during the interview.  
No palpable spasm or obvious neurological deficits."  There 
was normal grip strength and no evidence of wasting in the 
arm.  A VA X-ray report, dated in December 2004, notes 
degenerative changes at C3-C7.  

The Board finds that the evidence does not show that the 
veteran has pronounced IDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.   The veteran's lack 
of credibility has been previously discussed.  The veteran 
has reported that he skis, hikes, and does a lot of things 
with his grandkids without any difficulties, and that, "He 
is extremely active."  He has stated that he was walking at 
least three miles per day.  The medical evidence indicates 
that his complaints were inconsistent with demonstrated 
functioning, and his demonstrated ranges of motion were 
inconsistent.  See e.g., March 2002 VA progress note.  
Similarly, there is evidence that although he complained of 
severe pain on examination he was noted to move the neck 
freely during the exam while describing other ailments.  See 
December 2004 VA progress note.  That report states that 
there was no palpable spasm or obvious neurological deficits.  
In summary, there are no findings of neurological impairment 
warranting a 60 percent rating.  Therefore, as the findings 
do not reflect pronounced IDS, the Board finds that the 
criteria for a 60 percent rating under DC 5293 (as in effect 
prior to September 23, 2002), have not been met.    

In order to warrant an evaluation in excess of 30 percent 
under Diagnostic Code 5286 (as in effect prior to September 
26, 2003), the veteran would have to demonstrate that his 
spine was ankylosed (complete bony fixation).  However, there 
is no evidence of ankylosis of the spine, to include the 
cervical spine.  See e.g., VA progress notes, dated in 
October 1994; March 2002. 

As noted in Part II.A., the schedular criteria by which the 
veteran's disability can be rated have changed twice during 
the pendency of the veteran's appeal.  Of particular note, 
effective from September 26, 2003, the rating schedule for 
the spine was changed, at which time DC 5293 was changed to 
DC 5243, and DC 5290 was changed to 5237.  The Board must 
apply only the earlier versions of the applicable regulations 
for the periods prior to the effective date of change.  
VAOPGCPREC 3-2000.  

Under DC 5293 (as in effect September 23, 2002), a 60 percent 
rating is warranted for intervertebral disc syndrome (IDS), 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), DC 
5237 (cervical strain), DC 5242 (degenerative arthritis of 
the spine) (see also DC 5003), and DC 5243 (intervertebral 
disc syndrome) are all rated under the "General Rating 
Formula for Diseases and Injuries of the Spine."  The General 
Rating Formula provides that a 40 percent rating is warranted 
for unfavorable ankylosis of the entire cervical spine.  A 50 
percent rating is warranted for unfavorable ankylosis f the 
entire thoracolumbar spine, and a 100 percent rating is 
warranted for unfavorable ankylosis of the entire spine.  In 
addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes", whichever results in a higher 
rating.  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is essentially unchanged 
from DC 5293 (as in effect September 23, 2002).  

The Board finds that a rating in excess of 40 percent is not 
warranted under DC 5293 (as in effect September 23, 2002), 
the General Rating Formula, or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The veteran's lack of credibility has been 
previously discussed.  The veteran has reported that he skis, 
hikes, and does a lot of things with his grandkids without 
any difficulties, and that, "He is extremely active."  He 
has stated that he was walking at least three miles per day.  
There are no findings of neurological impairment warranting a 
60 percent rating.  Recent evidence indicates that although 
he complained of severe pain, he was noted to move the neck 
freely during the exam while describing other ailments, and 
there was no palpable spasm or obvious neurological deficits.  
See December 2004 VA progress note.  There is no indication 
in the current record that pain due to disability of the 
cervical spine causes functional loss greater than that 
contemplated by the currently assigned 40 percent evaluation.  
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).   Therefore, the Board finds that the evidence is 
insufficient to show that his disability was productive of 
incapacitating episodes having a total duration of at least 
six weeks during any 12 month period.  In addition, there is 
no evidence to show that the veteran's spine is ankylosed.  
Accordingly, the criteria for a rating in excess of 40 
percent have not been met under DC 5293 (as in effect 
September 23, 2002), the General Rating Formula, or the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  


C.  Gout

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that as far 
back as 1980, he was treated for complaints of joint pain, 
back pain, and arthritis, and that he was noted to have 
symptoms suggestive of gout.  

In November 1994, the RO granted service connection for gout, 
evaluated as 0 percent disabling (noncompensable).  The 
veteran appealed the issue of entitlement to an initial 
compensable rating, and in February 1999, the RO increased 
the veteran's rating to 10 percent, with an effective date of 
October 1, 1993.  However, since this increase did not 
constitute a full grant of the benefit sought, the higher 
initial evaluation issue remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  In January 2004, the RO 
increased the veteran's rating to 20 percent, with an 
effective date of October 1, 1993.  

The RO has evaluated the veteran's gout under 38 C.F.R. 
§ 4.71a, DC 5017.  Under DC 5017, gout is rated under the 
criteria for rheumatoid arthritis.  Under 38 C.F.R. § 4.71a, 
DC 5002, a 40 percent rating is warranted for rheumatoid 
arthritis as an active process with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year assigned.

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5002.  It is noted that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion and that 
the ratings for active process will not be combined with the 
residual ratings for limitation of motion or ankylosis; 
rather, the higher evaluation should be assigned.  See 38 
C.F.R. § 4.71a, DC 5002.

The medical evidence includes treatment notes from Malmstrom 
Air Force Base (AFB), and the VA Medical Center in Fort 
Harrison, which show that the veteran received ongoing 
treatment for management of his gout.  In December 1995, he 
was treated for right foot pain.  In June 1996, his gout was 
characterized as "improving somewhat but rather slow."  In 
November 1996, he was treated for complaints of knee pain 
"but has not had any problems with his gout."  It was noted 
that, "He just got back from a 3-month vacation in Greece 
where he was drinking plenty of red wine and living the life 
of a king without any regard for his diet and never had any 
problems with his gout.  He comes back to the United States 
and one week later had a glass of wine and had a flare-up of 
his gout, which he states is decreasing at this time."  His 
gout was characterized as "fairly stable at this time."  In 
April 1998, he was treated for gout with secondary muscle 
spasm.  A January 2000 report contains an assessment of 
recent flare-ups of gout.  A March 2002 report states that he 
had normal CBC and SED rates, and an elevated uric acid rate 
which was noted to increase with low doses of alcohol, 
including red wine.  He was noted to be asymptomatic on the 
day of the exam.  Reports, dated on or after September 2002 
show multiple notations of gout, with a September 2002 report 
noting "gout, not currently having a flare," and 
"inadequately controlled" gout.  Flare-ups were noted in 
April and September of 2003.  A February 2004 report notes a 
flare-up of gout in the left foot, with a full range of 
motion in all joints.  A March 2004 report notes gout, and 
that the veteran "dismissed importance of Allopurinol every 
day for prevention."  A May 2004 report notes gout, poorly 
controlled with allopurinol.  A September 2004 report notes 
"gouty arth[ritis], no acute flare presently."  

A December 2004 VA progress note indicates that the veteran 
did not appear malnourished or have any evidence of anemia.  
On examination, the first metaphalangeal joint of the right 
foot was swollen, tender and erythmatous.  Foot strength 
could not be tested because the veteran complained of severe 
pain in the toe with movement of the ankle.  No other joints 
were noted to be red, hot or edematous, and range of motion 
could not be tested due to complaints of severe pain.  The 
examiner stated that the left great toe MP 
(metacarpophalangeal) joint was the only joint affected.  The 
examiner noted, "There is no rhyme or reason to his 
attacks."  The examiner went on to note that the veteran did 
not appear to have obtained his Allopurinol between May and 
September of 2004.  

The Board finds that the criteria for a 40 percent rating 
have not been met.  The Board initially notes that the 
medical evidence of record shows that he has received 
treatment for many joint symptoms, and that he has been 
diagnosed with a number of disorders affecting several 
joints, to include arthritis and/or degenerative disc disease 
of the cervical, thoracic, and lumbar spine, left knee, left 
elbow, and the left shoulder.  The medical evidence indicates 
that although the veteran has reported right great toe and 
other joint symptoms on occasion, the veteran's left great 
toe MP (metacarpophalangeal) joint is the only joint 
consistently affected by his gout.  See December 2004 VA 
progress note.  This appears to be consistent with other 
medical evidence.  See e.g., VA progress notes, dated in 
March 2002; September 2003 (noting symptoms only in the great 
first metatarsal head); February 2004 (noting left knee and 
back pain, but that symptoms of a gout flare-up were 
restricted to the left foot).  In this regard, the veteran's 
self-reported history of hiking, skiing, and walking at least 
three miles per day, and the finding that he is not credible, 
were noted in Part II.A., and the Board has determined that 
there is no basis to find that his gout flare-ups have 
resulted in "incapacitating exacerbations" or that it has 
been productive of a definite impairment of health.  In 
summary, the evidence demonstrates that the veteran has had 
symptoms of gout and has received treatment during the appeal 
period.  However, the evidence fails to show symptom 
combinations productive of definite impairment of health 
objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  The Board therefore finds that the preponderance of 
the evidence is against the claim, and that the  criteria for 
an initial rating in excess of 20 percent under 38 C.F.R. § 
4.71a, Diagnostic Codes 5002, 5017, have not been met.  
Accordingly, the claim must be denied.  

D.  Left Elbow

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that he was 
treated for complaints of left elbow pain in 1972, with an 
impression of medial epicondylitis.  
 
 In November 1994, the RO granted service connection for 
arthritis of the left (minor) elbow, evaluated as 0 percent 
disabling (noncompensable), and an effective date of October 
1, 1993.  The veteran appealed the issue of entitlement to an 
initial compensable rating, and in October 1997, the RO 
increased the veteran's rating to 10 percent, with an 
effective date of October 1, 1993.  However, since this 
increase did not constitute a full grant of the benefit 
sought, the higher initial evaluation issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The RO has evaluated the veteran's arthritis of the left 
elbow under 38 C.F.R. § 4.71a, DC 5208.  Under DC 5208, a 20 
percent evaluation is warranted for forearm flexion limited 
to 100 degrees and extension limited to 45 degrees. 

Normal motion of an elbow is from 0 degrees extension to 145 
degrees of flexion, 0 to 80 degrees of forearm pronation, and 
0 to 85 degrees of forearm supination.  38 C.F.R. § 4.71, 
Plate I.

The medical evidence includes treatment notes from Malmstrom 
Air Force Base (AFB), and the VA Medical Center in Fort 
Harrison, which show that between September 1993 and January 
1994, he was treated for left elbow pain.  A September 1993 
report notes a range of motion from 10 degrees to WNL (within 
normal limits).  The assessments were epicondylitis, and 
improving tendonitis.  A VA X-ray report for the left elbow, 
dated in January 1994, notes minor degenerative changes.  A 
March 2002 VA progress notes shows that on examination, the 
left elbow had flexion to 160 degrees, and extension to 0 
degrees.  Flexion strength was 3/5, and biceps reflexes were 
2+.  Microfilament was sensed to all fingers and the palm.  
Vibratory sense was intact, but diminished.  
Supination/pronation was to 90 degrees.  There was no thenar 
atrophy, swelling, heat, or redness.  An X-ray was noted to 
be normal.  A March 2002 VA electromyograph report states 
that there was a moderate to severe acute and chronic median 
neuropathy at the left wrist.  

A report from Gregory S. Tierney, M.D., dated in October 
2004, notes a possible distal biceps tendon rupture of the 
left elbow after an injury incurred while he was lifting a 
door.  See also reports from Benefits Healthcare, dated in 
October 2004.  The Benefits Healthcare report indicates that 
X-rays revealed a tiny avulsion fracture at the lateral 
epicondyle, however, an accompanying X-ray report contains an 
impression of "no apparent fracture."  On examination, the 
left elbow and left wrist had no effusion or limitation of 
motion.  A December 2004 report shows complaints of left 
elbow pain.  On examination, the veteran appeared healthy and 
there was no ecchymosis of the left elbow or forearm.  There 
was left elbow swelling, but no induration, redness, warmth, 
olecranon bursa nodules, or deformity.  Active supination and 
pronation was normal.  There was no medial collateral 
ligament laxity, and no lateral collateral ligament laxity.  
A magnetic resonance imaging (MRI) study was normal.  

A December 2004 VA progress note indicates that the veteran 
complained of severe elbow pain.  He had 90 degrees of 
supination, and full pronation.  There was no swelling, edema 
or effusion.  There was no wasting.  A full examination could 
not be undertaken due to the veteran's complaints of pain, 
and his pulling his arm away in pain to light touch.  The 
examiner noted that what little examination that could be 
done was not congruent with suspected findings, as the 
veteran reported severe pain with any touching, but then 
rested his elbow against his body during the interview.  A VA 
X-ray report, dated in December 2004, notes "no osseous 
abnormalities."  

Reports from Mountain View Physical Therapy, dated in between 
December 2004 and January 2005, show that the veteran 
underwent physical therapy for left elbow pain after he 
slipped on some ice and fell in November (2004), and after he 
hurt his elbow in a lifting injury in December (2004).  
Reports dated in December 2004 note 4/5 strength or greater 
in the left arm.  At all times, progress and response were 
characterized as "good."  

The Board finds that the criteria for a 20 percent rating 
under DC 5208 have not been met.  In this regard, the Board's 
finding that the veteran is not credible was discussed in 
Part II.A., and the Board notes that despite the veteran's 
protestations of great pain in the December 2004 VA progress 
note, the examiner noted that what little examination that 
could be done was not congruent with suspected findings, as 
the veteran reported severe pain with any touching, but then 
rested his elbow against his body during the interview.  In 
addition, the only findings as to the range of motion in the 
left elbow are as follows: from 10 degrees to WNL (within 
normal limits) (September 1993); flexion to 160 degrees, 
extension to 0 degrees, and supination/pronation to 90 
degrees (March 2002); "normal" active supination and 
pronation (October 2004); and 90 degrees of supination and 
"full" pronation (December 2004).  In summary, the evidence 
is insufficient to show that his left elbow arthritis is 
productive of major forearm flexion limited to 100 degrees 
and extension limited to 45 degrees.  The Board therefore 
finds that the preponderance of the evidence is against the 
claim, and that the criteria for an initial rating in excess 
of 10 percent under 38 C.F.R. § 4.71a, Diagnostic Codes 5002, 
5017, have not been met.  Accordingly, the claim must be 
denied.  

A rating in excess of 10 percent is not warranted under any 
other diagnostic code.  Schafrath.

Under 38 C.F.R. § 4.71a, DC 5206, a 20 percent rating is 
warranted for limitation of flexion of the minor forearm 
(elbow) when limited to 90 degrees.

Under 38 C.F.R. § 4.71a, DC 5207, a 20 percent rating is 
warranted for limitation of flexion of the minor forearm 
(elbow) when limited to 75 degrees.

Under 38 C.F.R. § 4.71a, DC 5213, a 20 percent rating is 
warranted for a limitation of pronation of the arm when 
motion is lost beyond the middle of arc, or motion is lost 
beyond the last quarter of the arc and the hand does not 
approach full pronation.  

In this case, the ranges of motion have previously been 
noted, and there are no findings to show that the criteria 
for a rating in excess of 10 percent have been met under DCs 
5206, 5207, or 5213.  Accordingly, the claim must be denied.  

With respect to the possibility of entitlement to a 
compensable evaluation under 38 C.F.R. §§ 4.40, 4.45 and 
4.59, the Board has also considered whether an increased 
evaluation could be assigned on the basis of functional loss 
due to the veteran's subjective complaints of pain.  DeLuca; 
VAOPGCPREC 36-97.  However, the findings do not warrant a 
rating in excess of 10 percent.  Strength has been noted to 
be 3/5 or greater, and there is no evidence of such symptoms 
as incoordination, neurological impairment, or muscle 
atrophy.  In summary, given the findings (or lack thereof) as 
to ranges of motion, strength, atrophy, and neurological 
functioning for the service-connected left elbow do not, in 
the Board's judgment, show that the veteran has functional 
loss due to pain to warrant a rating in excess of 10 percent. 
38 C.F.R. §§ 4.40, 4.45; DeLuca.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's left (minor) 
elbow disability warrants no higher than a 10 percent rating. 
Accordingly, the claim must be denied.

E.  Polyps

As for the history of the disability in issue, see 38 C.F.R. 
§ 4.1, the veteran's service medical records show that he was 
treated for complaints of rectal bleeding on a number of 
occasions over many years.  In 1971, he had a polyp removed.  
In 1987 and 1990, he was found to have a fissure.  In 1990 
and 1993, he underwent a colonoscopy with polypectomy.  

In November 1994, the RO granted service connection for 
residuals, postoperative, polyps with diverticuli, evaluated 
as 0 percent disabling (noncompensable) (i.e., the day after 
separation from service).  The veteran appealed the issue of 
entitlement to an initial compensable rating, and in April 
1995, the RO increased the veteran's rating to 10 percent, 
with an effective date of October 1, 1993.  However, since 
this increase did not constitute a full grant of the benefit 
sought, the higher initial evaluation issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

The RO has evaluated the veteran's disability as 10 percent 
disabling under 38 C.F.R. § 4.114, DC 7323.  Under DC 7323 
(ulcerative colitis), a 30 percent rating is warranted for 
moderately severe symptoms, with frequent exacerbations.    

The Board notes that service connection is currently in 
effect for hemorrhoids with anal fissure, and that to the 
extent that the veteran may have overlapping symptoms, the 
evaluation of the same disability under various  diagnoses, 
known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 
(2005).  

The post-service medical evidence includes reports from 
Columbus Hospital, dated in 1994, which note that the veteran 
underwent a colonoscopy after complaints of rectal bleeding.  
The report indicates that the bleeding was secondary to a 
chronic anal fissure.  

Treatment notes from Malmstrom Air Force Base (AFB), and the 
VA Medical Center in Fort Harrison, show that in 1994, he was 
treated for rectal bleeding.  
A December 1996 pathology report contains final diagnoses of 
benign colonic mucosa, and no polyp identified.  An August 
1998 report notes a normal colonoscopic exam, with no polyps 
encountered.   

A report from Steven S. Shaneyfelt, M.D., dated in October 
2000, notes a history of colonic polyps, with an initial 
diagnosis of adenomatous polyps in 1990 and no further polyps 
found on the most recent examination.  With regard to the 
veteran's polyps, Dr. Shaneyfelt stated, "It should provide 
no long term disability with the exception of required 
ongoing medical reevaluation."  He further noted that a 
colonoscopy performed by Dr. Menichino showed that no 
significant abnormalities were appreciated from the 
description.  An accompanying colonoscopy report, dated in 
October 2000, notes that the veteran was asymptomatic and was 
presenting for follow-up treatment.  There were one or two 
diverticula in the sigmoid colon, neither of which were 
actively bleeding or inflamed, and no other pathology.  

An April 2003 report from Benefits Healthcare indicates that 
the veteran underwent a colonoscopy with polypectomy.  On 
examination, there were four small polyps present that were 
removed.  Small external hemorrhoids were also noted.  

A VA progress note, dated in September 2003, notes polyp 
disease, with no relevant findings. 

The Board finds that the criteria for a 20 percent rating 
under DC 7323 have not been met.  The veteran was separated 
from service in September 1993.  In October 2000, Dr. 
Shaneyfelt noted that the veteran's polyps should provide no 
long term disability with the exception of required ongoing 
medical reevaluation, and he noted that a colonoscopy showed 
that no significant abnormalities.  The veteran underwent a 
polypectomy in April 2003.  In summary, in the 12 years since 
separation from service, the veteran's polyps required active 
treatment on one occasion, in April 2003, with no significant 
findings thereafter, and there is no evidence to show that 
this episode resulted in moderately severe symptoms.  Given 
the foregoing, the Board finds that the veteran's polyps are 
not productive of moderately severe symptoms, with frequent 
exacerbations, and that the claim must be denied. 

F.  Hemorrhoids

In November 1994, the RO granted service connection for 
hemorrhoids, evaluated as noncompensable, with an effective 
date of October 1, 1993 (i.e., the day after separation from 
service).  The veteran appealed the issue of entitlement to 
an initial compensable evaluation.  

The veteran disability has been evaluated as noncompensable 
under 38 C.F.R. § 4.114, DC 7336.  Under 38 C.F.R. § 4.114, 
DC 7336, which pertains to both internal and external 
hemorrhoids, a 0 percent (noncompensable) evaluation is 
warranted for mild or moderate hemorrhoids.  A 10 percent 
evaluation is warranted for irreducible, large, or thrombotic 
hemorrhoids with excessive redundant tissue and evidencing 
frequent recurrences.  38 C.F.R. § 4.114.  

A report from Steven S. Shaneyfelt, M.D., dated in October 
2000, notes complaints of ongoing painless rectal bleeding, 
and the following: there was no loss of sphincter control, 
and no involuntary leakage of stool or involuntary bowel 
movements; he did not wear a pad; he has not had any bleeding 
or thrombosis of internal or external hemorrhoids; on 
examination there was a small posterior hemorrhoid; external 
tissues were normal; there was no objective evidence of 
anemia, or abdominal pain; there was no fistula or active 
bleeding.  The assessment was chronic recurrent anal fissure.  
Dr. Shaneyfelt stated that there were no significant findings 
of internal or external hemorrhoids, and that, "It is my 
opinion that the degree of disability is minimal to none."  

Reports, dated in September 2002, note a persisting rectal 
fissure with no change, that was not problematic.  

A March 2002 VA progress note shows complaints of daily 
itching, and that the veteran used Preparation H.  He denied 
fecal leakage or involuntary bowel movements.  He reported 
mild bleeding with bowel movements.  A September 2002 VA 
progress note contains assessments that include rectal 
fissure, persists, with no change and not problematic to 
patient.  A January 2003 VA progress note notes rectal 
bleeding.  A December 2004 VA progress note indicates that 
the veteran had one small external hemorrhoid that was not 
bleeding and that there was no evidence of fecal leakage.  

The Board finds that the criteria for a 10 percent rating 
have not been met.  In this regard, he has reported that he 
uses Preparation H, and there are occasional reports of some 
bleeding.  In October 2000, Dr. Shaneyfelt stated that there 
were no significant findings of internal or external 
hemorrhoids, and that the degree of disability was "minimal 
to none."  A December 2004 VA progress note indicated that 
the veteran had one small external hemorrhoid.  In summary, 
the medical evidence does not show that the veteran has had 
irreducible, large, or thrombotic hemorrhoids with excessive 
redundant tissue and evidencing frequent recurrences.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the criteria for an 
initial compensable rating have not been met.  


G.  Dysthymic Disorder

With regard to the history of the disability in issue, see 
38 C.F.R. § 4.1, the veteran's service medical records 
include reports dated between March and April of 1993 which 
show that he underwent neuropsychological testing as part of 
a commander-directed evaluation due to concerns of a possible 
personality or thought process change, to include slurred 
speech, slowness to respond to directions, and a slowed 
thought process.  There was a suspicion the symptoms may be 
due to pain medication.  The reports indicate that there was 
no organic-based cognitive decline, and that test findings 
were within normal limits.  The Axis I "diagnoses" were 
"no mental disorder."  The reports indicate that he was 
returned to full duty.  

In November 1994, the RO granted service connection for a 
dysthymic disorder (formerly characterized as depressive 
disorder with headaches, musculoskelatal pain and vertigo).  
The RO assigned a 30 percent evaluation, with an effective 
date of October 1, 1993.   

The RO has evaluated the veteran's dysthymia as 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9433.  
Under DC 9433, a 50 percent evaluation required that the 
ability to establish or maintain effective or favorable 
relationships with people be considerably impaired and that 
the reliability, flexibility, and efficiency levels be so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9433 (as in effect prior to November 7, 
1996).

Effective November 7, 1996, the regulation governing mental 
disorders, 38 C.F.R. § 4.132, was revised and renumbered as 
38 C.F.R. § 4.130. As a result of the revision, the criteria 
were changed.  See 61 Fed. Reg. 52,701-702 (1996).  Given the 
change in law, VA may only apply the old criteria in 
evaluating the disability for the term prior to November 7, 
1996, and the new criteria for rating the disability for the 
term beginning on November 7, 1996.  Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).  

Under DC 9433 (as in effect November 7, 1996), a 50 percent 
rating is warranted where the disorder is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).

GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  GAF scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-
IV), for rating purposes].

The medical evidence is summarized as follows: a VA 
examination report, dated in January 1994, shows that the 
veteran complained of stress and anxiety because he had to 
undergo an psychiatric examination during service, which he 
considered to be humiliating and embarrassing.  He complained 
that he was bitter about having to undergo the examination, 
which he considered to have been forced on him by his wing 
commander.  It appears that he asserted that the psychiatric 
examination during service prevented him from doing security 
work after retirement.  He complained that he would have 
gotten more money if he had been medically retired.  On 
examination, intellectual functioning was above average, 
insight was guarded, and judgment was "basically intact."  
The diagnoses included depressive disorder, not otherwise 
specified, with signs of sleep problems, depression and 
irritability.  

A January 2000 VA progress note shows that the veteran 
declined counseling for psychiatric symptoms.  A February 
2000 VA progress note shows that the veteran was called to 
complain about his treatment, and that he was noted to be 
arrogant and to use rancorous speech.  An October 2000 VA 
progress note indicates that it was a review for depression.  
He was noted to be open and verbal, irritable, and bright and 
articulate.  His grooming and hygiene were excellent; he was 
alert and oriented, and expressed himself well.  He 
complained of irritability, which he blamed on physical 
problems, pain, and difficulties dealing with the VA system.  
He also complained of sleep problems.  He stated that his 
appetite was good.  On examination, he was quite irritable 
and angry.  Voice was normal in tone and pace.  Mood was 
dysphoric and irritable.  He tracked the conversation well, 
and no impairment in concentration nor attention span was 
noted.  Memory was functionally intact, and psychomotor 
activity was within normal limits.  Thinking was logical and 
goal-oriented.  There were no indications of a thought 
disorder.  The Axis I diagnosis was depressive disorder, NOS.  
The Axis V diagnosis was a GAF score of 65 to 70.  

A March 2002 VA progress note indicates that it is a "re-
evaluation," and that the veteran complained that his 
depression had worsened due to chronic pain which had 
restricted his physical activities.  He was noted to be 
annoyed with having to go through the re-evaluation.  He 
complained of crying spells, and trouble concentrating and 
making decisions.  He denied suicidal thoughts or attempts.  
He complained that he was always tired.  He stated that he 
had not undergone any therapy for depression, and that he had 
not taken any antidepressants.  He stated that he took Valium 
for muscle spasms.  He stated that he had not worked since 
1993 because he was retired.  On examination, speech was 
clear and coherent throughout, with no signs of a thought 
disorder.  He was oriented in all three spheres.  He showed 
no signs of a thought disorder, nor were there any 
indications of memory difficulties.  The Axis I diagnosis was 
dysthymic disorder.  The Axis V diagnosis was a GAF score of 
61, with a notation that the veteran was married and had a 
good relationship with his adult children, although he was 
isolated from his mother and brother, and was "socially 
isolated."  He was noted not to be a good candidate for 
treatment, as he was quite angry, and stated that he was not 
interested in any therapy or medication for his depression.  

A December 2004 VA progress note indicates that the veteran 
was sullen and irritable, and socially withdrawn.  He 
complained of symptoms that included a loss of appetite, 
nightmares, rarely leaving home, and a fear of flying.  He 
complained that his life "was not fun anymore."  He 
complained of recurring nightmares, an exaggerated startle 
response, hypervigilance, and poor concentration.  He 
complained that his appetite was poor and he does not find 
eating to be a pleasurable activity.  He complained that he 
was afraid to fly because of a helicopter crash in Vietnam.  
He indicated that he had not sought treatment for psychiatric 
symptoms.  On examination, he was able to express himself 
adequately verbally, and he spoke in complete sentences.  His 
speech was easily understood.  At times he was vague and 
could not be successfully urged to elaborate.  No cognitive 
difficulties could be detected.  Thinking was logical and 
goal-oriented.  Memory was functionally intact.  Grooming and 
hygiene were satisfactory.  He was alert and oriented.  A 
number of symptoms of major depression were noted.  He denied 
being actively suicidal, but claimed to have passive suicidal 
ideation.  There were no indications of a thought disorder.  
The Axis I diagnosis was major depression, with elements of 
post-traumatic stress disorder.  The Axis V diagnosis was a 
global assessment of functioning score of 45.  

After reviewing the totality of the evidence, the Board finds 
that a rating in excess of 30 percent is not warranted for 
the veteran's dysthymic disorder under DC 9433 (as in effect 
prior to November 7, 1996).  The Board initially notes that 
although the veteran has complained to VA examiners of such 
symptoms as a loss of appetite, being socially 
withdrawn/rarely leaving home, an inability to fly, and of 
having a lack of energy, he has given contradictory 
statements to private health care providers (and in some 
cases, other VA examiners), and that in Part II.A., the Board 
determined that the veteran is not credible.  Furthermore, a 
review of the evidence shows that the veteran has not 
received any treatment or medication for the control of his 
psychiatric symptoms.  There is no evidence of such symptoms 
as impairment in concentration or attention span.  Memory has 
been found to be functionally intact.  Thinking has been 
found to be logical and goal-oriented.  There are no 
indications of a thought disorder.  Based on the foregoing, 
the Board finds that overall, the evidence is insufficient to 
show that the veteran's dysthymic disorder is productive of 
considerable impairment, or that his reliability, 
flexibility, and efficiency levels were so reduced by reason 
of psychoneurotic symptoms as to result in considerable 
industrial impairment.  According, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the criteria for a rating in excess of 30 percent under DC 
9433 (as in effect prior to November 7, 1996) have not been 
met.

The Board further finds that a rating in excess of 30 percent 
is not warranted under DC 9433 (as in effect November 7, 
1996).  The veteran's symptoms are not sufficiently severe to 
have resulted in occupational and social impairment with 
reduced reliability and productivity, and the Board has 
determined that the preponderance of the evidence shows that 
the veteran's dysthymic disorder more closely resembles the 
criteria for not more than a 30 percent rating.  The Board 
first notes that the October 2000 and March 2002 VA progress 
notes contain GAF scores between 61 and 70, which are 
representative of mild symptomatology.  Although the Board 
has considered the GAF score of 45 in the December 2004 VA 
progress note, this score was note based on a review of the 
C-file, and it is unsupported by any findings in the report, 
or by any other findings in the evidence.  In this regard, as 
previously noted, the veteran has not received any treatment 
or medication for the control of his psychiatric symptoms.  
The medical evidence shows that veteran has been found to be 
oriented, with essentially normal speech and intact memory.  
There was no evidence of such symptoms as hallucinations or 
delusions, or suicidal or homicidal ideation.  Although he 
complains of a fear of flying, and social isolation, the 
evidence shows that he is retired and that he flies to Greece 
annually, as well as to Montana and New Hampshire, where he 
skis, hikes and does a lot of things with his grandkids 
without any difficulties, and is extremely active.  See e.g., 
September 2004 reports from Dr. Giraimou; December 2004 VA 
progress note.  In summary, there is insufficient evidence of 
such symptoms as flattened affect; irregular speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; and impaired abstract thinking, 
nor are the other dysthymic disorder symptoms shown to have 
resulted in such impairment.  The Board therefore finds that 
the evidence does not show that the veteran's symptoms are of 
such severity to approximate, or more nearly approximate, the 
criteria for an evaluation in excess of the currently 
assigned 30 percent under DC 9433 (as in effect November 7, 
1996). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the criteria for an 
initial rating in excess of 30 percent have not been met.  

H.  Conclusion

In reaching these decisions the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




III.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  VA promulgated regulations 
that implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a notice letter in 
November 2004, (hereinafter "VCAA notification letter") 
that informed him of the type of information and evidence 
necessary to support his claims.  See also January 2004 
letter.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statements of the case (SSOCs), he was provided with specific 
information as to why these particular claims were being 
denied, and of the evidence that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letter informed the appellant of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letter contained a specific 
request for the appellant to provide additional evidence in 
support of his claims.  He was asked to identify all relevant 
treatment that he desired VA to attempt to obtain.  He was 
asked to identify all relevant treatment and to complete 
authorizations (VA Forms 21-4138 and 21-4142) for all 
evidence that he desired VA to attempt to obtain.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of the July 2002 and July 2003 SSOCs.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication - 
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 

Additionally, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcome of the case has been affected, as 
all evidence received has been considered by the RO.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the appellant received 
pre-adjudicatory notice.  He has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claims.  See Mayfield v. Nicholson, 19 Vet. App. 220 
(2005).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records.  The veteran has been 
afforded VA examinations covering all disorders on appeal.  
The Board concludes, therefore, that decisions on the merits 
at this time do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for sinusitis is denied.

Prior to September 14, 1995, a rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine is denied.  

As of September 14, 1995, a rating of 40 percent, and no 
more, for degenerative disc disease of the lumbar spine, is 
granted subject to the laws and regulations governing the 
award of monetary benefits.

Prior to January 19, 1994, a rating in excess of 10 percent 
for degenerative disc disease of the cervical spine is 
denied.
  
From January 19, 1994, to October 17, 2000, the criteria for 
a rating of 30 percent, and no more, for degenerative disc 
disease of the cervical spine is granted, subject to the laws 
and regulations governing the award of monetary benefits.

From October 18, 2000, forward the criteria for a rating of 
in excess of 40 percent for degenerative disc disease of the 
cervical spine is denied.

An initial rating in excess of 20 percent for gout is denied.

An initial rating in excess of 10 percent for arthritis of 
the left (minor) elbow is denied.

An initial rating in excess of 10 percent for residuals of 
sigmoid polyps with diverticuli is denied.

An initial compensable rating for hemorrhoids is denied.

An initial rating in excess of 30 percent for a dysthymic 
disorder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


